Citation Nr: 1505567	
Decision Date: 02/06/15    Archive Date: 02/18/15

DOCKET NO.  09-33 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to a rating higher than 10 percent for migraine headaches.

2.  Entitlement to a rating higher than 10 percent for thoracic strain with lumbar degenerative joint disease and L5-S1 degenerative disc disease prior to April 24, 2009, and higher than 20 percent thereafter.

3.  Entitlement to a rating higher than 10 percent for cervical spine myositis with degenerative joint disease.

4.  Entitlement to a rating higher than 10 percent for bilateral plantar fasciitis with right heel pad syndrome, left forefoot strain, and bilateral bunions prior to April 24, 2009, and higher than 30 percent thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

Bridgid D. Houbeck, Counsel


INTRODUCTION

The Veteran served on active duty from April 1990 to November 2007.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the San Diego, California, Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for migraine headaches, thoracolumbar strain and scoliosis, cervical spine myositis, and bilateral foot plantar fasciitis and bunions with right painful heel pad syndrome and musculoskeletal strain left forefoot.

In a July 2009 rating decision, the rating for thoracic strain with lumbar degenerative joint disease and L5-S1 degenerative disc disease (previously thoracolumbar strain and scoliosis) was increased to 20 percent effective April 24, 2009, and separate 10 percent evaluations were awarded for each lower extremity, effective April 24, 2009.  The left foot plantar fasciitis and bunion with musculoskeletal strain left forefoot and right foot plantar fasciitis and bunion with right painful heel pad syndrome (both rated under Diagnostic Code 5284) were closed out and reopened under Diagnostic Code 5280-5276 as a bilateral condition (bilateral plantar fasciitis with right painful heel pad syndrome and musculoskeletal strain left forefoot, and bilateral bunions) and assigned an initial 10 percent rating.  This rating was then increased to 30 percent effective April 24, 2009.  Insofar as higher ratings are available for these disabilities and the Veteran is presumed to be seeking the maximum available benefit, these claims remain on appeal.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).

The Veteran was scheduled to testify at a hearing before a Veterans Law Judge in November 2014.  The Veteran did not appear.

FINDINGS OF FACT

1.  Prior to May 8, 2008, the evidence suggests prostrating migraine attacks occurring more than once a month, but without severe economic inadaptability.

2.  From May 8, 2008, the record shows frequent headaches, but no prostrating migraine attacks.

3.  Prior to April 24, 2009, the Veteran's thoracic strain with lumbar degenerative joint disease and L5-S1 degenerative disc disease was characterized by pain, limitation of flexion to no worse than 70 degrees, and a combined range of motion of no worse than 200 degrees, without ankylosis, muscle spasm, guarding, or incapacitating episodes.

4.  As of April 24, 2009, the Veteran's thoracic strain with lumbar degenerative joint disease and L5-S1 degenerative disc disease has been characterized by pain, limitation of flexion to no worse than 35 degrees, without ankylosis or incapacitating episodes.

5.  The Veteran's cervical spine myositis is characterized by limitation of motion no worse than 30 degrees with occasional fatigue-pain, without ankylosis or incapacitating episodes.

6.  Prior to April 24, 2009, the Veteran's bilateral foot disability was characterized by bilateral bunions, pain, and tenderness.

7.  As of April 24, 2009, the Veteran's bilateral foot disability has been characterized by pain, tenderness over the calcaneus, abnormal weight bearing with characteristic callosities, and gastrocnemius equinus.



CONCLUSIONS OF LAW

1.  Prior to May 8, 2008, the criteria for a 30 percent rating, but no more, for migraines were met.  38 U.S.C.A. §§ 1155, 5103A, 5103, 5107 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code (DC) 8100 (2014).

2.  As of May 8, 2008, the criteria for a rating higher than 10 percent for migraines have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5103, 5107 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code (DC) 8100 (2014).

3.  Prior to April 24, 2009, the criteria for a rating higher than 10 percent for thoracic strain with lumbar degenerative joint disease and L5-S1 degenerative disc disease have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5103, 5107 (West 2014); 38 C.F.R. §§ 4.45, 4.71a, Diagnostic Code (DC) 5237 (2014).

4.  As of April 24, 2009, the criteria for a rating higher than 20 percent for thoracic strain with lumbar degenerative joint disease and L5-S1 degenerative disc disease have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5103, 5107 (West 2014); 38 C.F.R. §§ 4.45, 4.71a, Diagnostic Code (DC) 5237 (2014).

5.  The criteria for a rating higher than 10 percent for cervical spine myositis with degenerative joint disease have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5103, 5107 (West 2014); 38 C.F.R. §§ 4.45, 4.71a (Diagnostic Code (DC) 5237), 4.73, DC 5323 (2014).

6.  Prior to April 24, 2009, the criteria for a rating higher than 10 percent for bilateral foot disability have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5103, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes (DC) 5276, 5280, 5284 (2014).

7.  As of April 24, 2009, the criteria for a rating higher than 30 percent for bilateral foot disability have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5103, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes (DC) 5276, 5280, 5284 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record that is necessary to substantiate the claim; that VA will seek to provide; and that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Additionally, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).

The Veteran's claims arise from an appeal of the initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated, and additional notice is not required.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under the VCAA.

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed.  The claims file, including the electronic evidence, contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, her statements in support of the claim are of record.  The Board has reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Migraines

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects her ability to function under the ordinary conditions of daily life, including employment, by comparing her symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

Where the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the effective date of the grant of service connection, and consideration of the appropriateness of "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson v. West, 12 Vet App 119, 125-26 (1999).

As noted in the introduction, the Veteran was originally granted service connection for migraine headaches in the May 2008 rating decision at issue.  This rating decision assigned a 10 percent rating effective November 20, 2007, the day following her separation from service.

Migraine headaches are evaluated under Diagnostic Code 8100.  38 C.F.R. § 4.124a.  Migraine headaches with characteristic prostrating attacks averaging one in 2 months over the last several months are rated as 10 percent disabling.  38 C.F.R. § 4.124a, DC 8100.  Migraine headaches with characteristic prostrating attacks occurring on an average once a month over the last several months are rated as 30 percent disabling.  Id.  Migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability are rated as 50 percent disabling.  Id.

In February 2008, the Veteran underwent a VA examination in conjunction with this claim.  The Veteran reported experiencing the first migraine in 1997 after delivering her third child.  She had problems with the room spinning.  Since then, she had intermittent migraines.  Following her January 2007 motor vehicle accident, she reported two to four major migraines per month, lasting six to ten hours with photophobia, noise insensitivity, and nausea.  She usually treated these attacks with Tylenol and lying down.  She reported one incapacitating headache per week and three migraines in the week preceding this examination.  She had no other focal neurologic complaints.  She was diagnosed with migraine headache syndrome with two to four episodes per month and no focal neurologic findings.

Physical therapy records dated May 8, 2008, note that the Veteran denied having migraines like she had in the past and reported only having a couple of headaches on occasion.

A December 2008 physical therapy record notes the Veteran's report that she was unable to perform her at-home exercises due to migraine and feelings of malaise.

Private treatment records dated March 2009 note that the Veteran was having more headaches and was given a bilateral occipital nerve block.

In April 2009, the Veteran underwent another VA examination in conjunction with this claim.  At that time she reported using medication to treat her headaches.  She reported symptom frequency of one headache every two months in early 2008, but described her current symptoms as near-daily headaches since February 2009.  These headaches were described as 8/10 in severity with nausea and were located in the crown of her head, working its way down bilaterally.  They lasted four hours without medication.  Her symptoms improved with a dark, quiet room and medication.  She reported missing four days of work in the prior twelve months due to migraine symptoms.  Her activities of daily living were affected by increased need for rest (to relieve pain) between bus driving shifts, limiting social, recreational activity and time for chores.  Her occupation was affected by need for increased rest, and increased absenteeism.  There was no history of hospitalization, surgery, or trauma to the central nervous system.  The examiner noted that the Veteran's migraine attacks were not prostrating, noting that ordinary activity was possible during these attacks.

In November 2011, the Veteran underwent a third VA examination in conjunction with the claim.  At that time she reported migraines occurring three times per week, lasting four hours.  These headaches were characterized by pain on both sides of the head described as a deep ache, beginning in the low neck and progressing to include pain over parietal and frontal regions.  Head pain typically lasted less than one day.  She reported no incapacitating headaches, nausea, visual changes, emesis or other associated symptoms.  She treated her symptoms with Trazadone, which helps by letting her sleep.  A dark room helped, but was not necessary for recovery from her migraines.  Her activities of daily living were affected in that she had reduced activity and reduced ability to concentrate in school when a migraine comes on.  There were no characteristic prostrating attacks of migraine headache pain.  Her migraines did not impact her ability to work.

Based on the above, the migraine symptoms described by the Veteran at her February 2008 VA examination are more severe than those noted in the medical records for the remainder of the claim period in that she described incapacitating episodes.  The examiner did not clarify whether these "incapacitating" episodes were the equivalent of a characteristic prostrating attack.  To the extent that there is ambiguity, the Board will err on the side of the Veteran and find, absent evidence to the contrary; her self-described incapacitating attacks are equivalent to the characteristic prostrating attacks described in the rating criteria.  At the time of her February 2008 VA examination, the Veteran reported multiple major migraines per month, averaging one incapacitating migraine per week.  She reported an improvement in symptoms on May 8, 2008.  As such, the Veteran's migraines warrant a 30 percent rating prior to May 8, 2008.  Her report of one incapacitating migraine per week is sufficiently frequent to warrant a 30 percent rating.  See 38 C.F.R. § 4.124a, DC 8100.  The next higher rating of 50 percent requires migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  Id.  While she reported frequent migraines headaches, the record does not reflect severe economic inadaptability due to the Veteran's migraines.  She was unemployed during this period, but there was no indication that this was due to severe economic inadaptability caused by migraines.  In her February 2008 application for vocational rehabilitation, she did not mention her migraines as a barrier to her ability to get or hold a satisfactory job, instead noting her psychiatric disability and her back and neck pain.  Thus, there is no evidence of record that establishes severe economic inadaptability due to migraines as required for the next higher rating of 50 percent.  The Board finds that a 30 percent rating, but not more, is warranted for the period prior to May 8, 2008.

As of May 8, 2008, the Veteran's migraines warrant no more than the currently assigned 10 percent rating.  From this point, the Veteran reported frequent migraine headaches; however, it must be pointed out that the diagnostic criteria base a disability rating on only those migraines that are prostrating.  See 38 C.F.R. § 4.124a, DC 8100.  As explained by the April 2009 VA examiner, ordinary activity is not possible during a prostrating attack.  Unlike the February 2008 VA examination report, the evidence of record since May 8, 2008, reflects no prostrating or incapacitating migraines.  Indeed the May 8, 2008, physical therapy record suggests improving symptoms.  Although she reported near-daily severe migraines at the time of her April 2009 examination, she only missed work four days out of the prior year (since April 2008) and the examiner found that her migraine attacks were in fact not prostrating.  Similarly, the November 2011 examiner found no characteristic prostrating attacks.  Thus, although the Veteran experiences frequent headaches, an evaluation higher than the current 10 percent rating is not warranted as of May 8, 2008.

Low Back Disability

As noted in the introduction, the Veteran was originally granted service connection for thoracolumbar strain and scoliosis in the May 2008 rating decision at issue.  A subsequent July 2009 rating decision recharacterized this disability as thoracic strain with lumbar degenerative joint disease and L5-S1 degenerative disc disease (low back disability) and increased the initial rating to 10 percent from November 20, 2007, and 20 percent, effective April 24, 2009, the date of the VA examination that showed an increase in symptoms.  The Board considers whether this staged rating is appropriate.

Disabilities of the spine, including lumbosacral strain (Diagnostic Code 5237), are rated under the General Rating Formula for Diseases and Injuries of the Spine with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  38 C.F.R. § 4.71a.

The General Rating Formula for Diseases and Injuries of the Spine provides a 10 percent disability rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a, DC 5237.  A 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.  A 40 percent disability rating is assigned for, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Id.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  Id.  A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  Id.  

Normal ranges of motion of the thoracolumbar spine are flexion from 0 degrees to 90 degrees, extension from 0 degrees to 30 degrees, lateral flexion 0 degrees to 30 degrees bilaterally, and lateral rotation from 0 degrees to 30 degrees bilaterally.  38 C.F.R. § 4.71, Plate V; see also 38 C.F.R. § 4.71, General Rating Formula for Diseases and Injuries of the Spine, Note 2.

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The United States Court of Appeals for Veterans Claims (Court) has instructed that in applying these regulations VA should obtain examinations in which the examiner determines whether the disability is manifested by weakened movement, excess fatigability, incoordination, or pain. Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Mitchell v. Shinseki, 25 Vet. App. 32 (2011); Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.

At the time of her February 2008 VA examination, the Veteran reported low back pain since 1996 that worsened after service.  Since then, she reported daily pain in her lumbar spine.  She had symptoms of pain, stiffness, and lack of endurance.  The pain radiated to the bilateral lower extremities, with the right worse than the left.  (Ratings for lower extremity radiculopathy are not part of the present appeal.  Such ratings were specifically addressed in a June 2010 statement of the case that was not appealed.)  She stated that she was able to function in her usual occupation until January 2007.  She reported that she could walk at most five minutes, sit for fifteen minutes and stand for ten to fifteen minutes.  She reported bilateral lower extremity radicular symptoms that occur at least twice a month with the right worse than the left.  On the right leg it radiated down the lateral aspect of her thigh and stops at her knee.  The veteran stated that she was not using any assistive devices and she experienced flares of her lumbar spine at least three times a week, usually lasting several hours.  She had not had any physician ordered bed rest, but reported two or three incapacitating episodes in the past year.  To this end, the Board notes that an incapacitating episode for the purposes of evaluation under DC 5243 for Intervertebral Disc Syndrome is defined as a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  See 38 C.F.R. § 4.71a, DC 5243, Note (1).  As such, these episodes do not meet that definition.  The Veteran treated her pain with anti-inflammatory pain medications, which did help.  An April 2007 MRI of lumbar spine showed no acute abnormalities or evidence of spinal canal stenosis or nerve exit, foraminal narrowing.  She was diagnosed with lumbago and treated with medication.  The Veteran has been evaluated by the pain clinic and had received chiropractic treatment for her lumbar spine pain.  Physical examination found her gait to be normal.  She was not using an assistive device.  She was able to get on and off the examination table without difficulty.  She did not use her upper extremities.  She had no midline spinal tenderness or paraspinal muscle spasm.  Her range of motion of the lumbar spine was flexion to 85 degrees without pain but with discomfort on returning to an upright position, extension to 30 degrees with mild pulling, left and right lateral flexion 30 degrees without pain, and left and right rotation 30 degrees without pain.  This equaled a combined range of motion of 235 degrees.  There was no change in range of motion with three repetitions.  Her motor strength and deep tendon reflexes were normal.  There was no change in active or passive range of motion during repeat testing against resistance and no additional losses of range of motion are recommended for the lumbar spine.  There was minimal residual lower fixed rotatory scoliosis thoracolumbar spine and no spondylolisthesis or evidence of fracture.  Her vertebral body and intervertebral disk heights were maintained.  The examiner diagnosed the Veteran with thoracolumbar scoliosis and lumbosacral musculoskeletal strain with residual chronic intermittent pain and radicular symptoms, with radiographic evidence of thoracolumbar scoliosis, asymptomatic myalgias, asymptomatic myositis, and intermittent sciatica, predominantly on the right side.  This examiner also noted chronic constipation with negative colonoscopy, managed with medication.  Nevertheless, there was no association made between the Veteran's chronic constipation and her low back disability.

In his February 2008 statement, the Veteran's husband stated that she could not stand for more than a few minutes to do dishes or any physical activity, and then she had to lie down.

May 2008 physical therapy records note lumbar spine range of motion limited to 75 percent flexion and 25 percent right rotation, but otherwise full.  The Board notes that normal forward flexion of the thoracolumbar spine is zero to 90 degrees and normal right rotation is 30 degrees.  See 38 C.F.R. § 4.71a, Note (2).  As such, 75 percent of forward flexion is approximately 67.5 degrees and 25 percent of right rotation is approximately 7.5 degrees, which are rounded to 70 degrees and 10 degrees.  See 38 C.F.R. § 4.71a, DC 5237, Note (4).  This equals a combined range of motion of 200 degrees.  The Veteran reported radicular symptoms in her extremities.

Private records dated November 2008 note low back pain secondary to working all day.  The Veteran wore a sacroiliac belt.

Prior to April 24, 2009, the Veteran's low back disability warrants no more than the current 10 percent rating.  During this period, her low back disability was characterized by pain and limitation of motion.  Specifically, her forward flexion was consistently more than 60 degrees and her combined range of motion was consistently more than 120 degrees, with no changes during repeat testing.  As such, her limitation of motion falls squarely within the criteria for the 10 percent rating.  See 38 C.F.R. § 4.71a, DC 5237, see also DeLuca, 8 Vet. App. 202.  Although the February 2008 examiner noted residual lower fixed rotatory scoliosis, there was no indication that this was caused by muscle spasm or guarding as neither of those symptoms was present.  Likewise, the record does not reflect ankylosis.  Thus, none of the criteria for a higher rating has been met prior to April 24, 2009.  As the record does not show incapacitating episodes, evaluation under Diagnostic Code 5243 is not warranted. 38 C.F.R. § 4.71a.  Therefore, the preponderance of the evidence is against the assignment of a rating higher than 10 percent for the Veteran's low back disability prior to April 24, 2009.  38 C.F.R. § 4.7.

On April 24, 2009, the Veteran underwent a VA spine examination in conjunction with this claim.  At that time, she reported daily pain in the mid-low back through to the gluteal region.  This pain was described as a deep, dull ache, developing within a half hour of waking and lasting a few hours.  It was severe (7-9/10) and was irritated by bumps in the road when driving a bus.  She reported no radiating symptoms.  She was unable to stand more than ten minutes to do dishes and unable to bend to do laundry without rest.  She reported missing no days from work due to this disability as she had a break in the middle of day.  She reported being able to sit comfortably for fifteen minutes, but drove her daily morning route lasting one hour and forty-five minutes with the pain and without getting up.  She was able to walk ten minutes or fifty yards.  She was able to stand for five to ten minutes before needing to sit down to relieve pain.  She could lift approximately twenty pounds to carry items from the car to the kitchen.  She used a cane once per week when shopping and standing in long lines.  She had an antalgic gait.  The Veteran had no history of hospitalization or surgery for this disability and no history of urinary incontinence, urinary urgency, urinary retention requiring catheterization, urinary frequency, nocturia, fecal incontinence, numbness, paresthesia, leg or foot weakness, falls, or unsteadiness.  She reported a history of fatigue, decreased motion, stiffness, spasms, and pain, but denied weakness.  The examiner noted normal posture, head position, and gait and symmetry in appearance.  There was kyphosis and lumbar lordosis.  Her lumbar spine disability was characterized by bilateral spasm and bilateral tenderness, but not atrophy, guarding, weakness, or pain with motion.  There was no muscle spasm, localized tenderness or guarding severe enough to be responsible for abnormal gait or abnormal spinal contour.  Motor examination results were normal.  The Veteran had normal muscle tone and no atrophy.  Sensory examination was normal except for decreased sensation on her feet.  Her reflexes were hyperactive reflexes without clonus.  Her range of thoracolumbar motion was flexion to 35 degrees, extension to 35 degrees, bilateral lateral flexion to 30 degrees, and bilateral lateral rotation to 30 degrees.  (This is a combined range of motion of 190 degrees.)  There was objective evidence of pain on active range of motion, but not additional limitation with repetitive motion.  She was tender over right sacroiliac groove.  X-rays found no appreciable change in mild degenerative findings of the lumbar spine.  This examiner diagnosed the Veteran with thoracic strain, but no objective findings of scoliosis.  This disability had no significant effects on her usual occupation as a school bus driver and no effect on her usual daily activities.  This examiner also diagnosed her with diffuse lumbar degenerative joint disease (DJD) with L5-S1 degenerative disc disease (DDD) and bilateral L5-Sl radiculopathy.  This disability had significant effects on her usual occupation as a school bus driver due to pain and mildly affected her ability to do chores.

In November 2011, the Veteran underwent another VA spine examination.  At that time, she complained of daily pain and stiffness (6/10) in the right low back.  She reported increased pain with standing to do dishes or laundry.  She was a full-time student (three days per week) and reported being able to walk from the parking lot at school without difficulty.  She reported occasional throbbing in the right low back with sitting more than 5 minutes.  She reported the ability to lift about 30 pounds, limited not by low back but by her cervical muscle pain.  She denied flare ups.  Her range of motion was flexion to 45 degrees with pain at 45 degrees, extension to 20 degrees with pain at 20 degrees, full range of lateral flexion and lateral rotation bilaterally without objective evidence of pain.  (This totals a combined range of motion of 185 degrees.)  Repetition was possible with no additional loss of motion following repetitive-use testing.  There was no localized tenderness or pain to palpation for joints and/or soft tissue of the thoracolumbar spine and no guarding or muscle spasm of the thoracolumbar spine.  She had full muscle strength in the bilateral lower extremities without atrophy.  Her knee reflexes were normal.  Sensory examination results for the bilateral lower extremities were normal.  Deep tendon reflexes were hypoactive in the left ankle and absent in the right ankle.  Straight leg testing was negative bilaterally.  There was no radicular pain or other signs or symptoms due to radiculopathy, no other neurologic abnormalities or findings related to a thoracolumbar spine condition, no scars, no IVDS of the thoracolumbar spine, and any vertebral fracture or other significant diagnostic test findings and/or results.  The examiner found that this disability did not impact her ability to work.

As of April 24, 2009, the Veteran's low back disability warrants no more than the currently assigned 20 percent rating.  Her range of motion had decreased and her forward flexion was between 35 and 45 degrees, which meets the criteria for the current 20 percent rating.  See 38 C.F.R. § 4.71a, DC 5237.  In order to warrant the next higher rating of 40 percent, her forward flexion would need to be limited to no more than 30 degrees or ankylosis must be shown.  See id.  Neither is shown in the record.  Again, the record does not show incapacitating episodes, so evaluation under Diagnostic Code 5243 is not warranted. 38 C.F.R. § 4.71a.  Thus, the preponderance of the evidence is against the assignment of a rating higher than 20 percent for the Veteran's low back disability from April 24, 2009.  38 C.F.R. § 4.7.  

The Board has also considered whether separate compensation is warranted for neurological symptoms.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 1.  The July 2009 rating decision awarded separate disability ratings for radiculopathy of the bilateral lower extremities, which are not a part of this appeal because the ratings were specifically addressed in a statement of the case, and an appeal of those ratings was not made.  No other objective neurologic symptoms have been associated with this disability.  The objective medical evidence does not include a diagnosis of any bladder or bowel dysfunction.  As no other neurologic abnormalities have been associated with the Veteran's low back disability, separate ratings for such are not warranted.  See 38 C.F.R. § 4.71a, Note (1).

Neck Disability

As noted in the introduction, the Veteran was originally granted service connection for cervical spine myositis (neck disability) in the May 2008 rating decision at issue.  This rating decision assigned a 10 percent rating effective November 20, 2007, the day following her separation from service.

The rating criteria for myositis are found under Diagnostic Code 5021, which instructs the rater to assign an evaluation based on the limitation of the affected parts.  See 38 C.F.R. § 4.71a.

As with the thoracolumbar spine, disabilities of the cervical spine are also rated under the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a.  Under the General Rating Formula, a 10 percent disability rating is assigned for forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, vertebral body fracture with loss of 50 percent or more of the height.  Id.  A 20 percent disability rating is assigned for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.  A 30 percent disability rating is assigned for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  Id.  A 40 percent disability rating is assigned for unfavorable ankylosis of the entire cervical spine.  Id.  A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  Id.

Normal ranges of motion of the cervical spine are flexion from 0 degrees to 45 degrees, extension from 0 degrees to 45 degrees, lateral flexion 0 degrees to 45 degrees bilaterally, and lateral rotation from 0 degrees to 80 degrees bilaterally.  38 C.F.R. § 4.71, Plate V; see also 38 C.F.R. § 4.71, General Rating Formula for Diseases and Injuries of the Spine, Note 2. 

Again, examiners must determine whether the disability is manifested by weakened movement, excess fatigability, incoordination, or pain and, if so, express this in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  DeLuca, 8 Vet. App. 202; see also Mitchell, 25 Vet. App. 32; Johnston, 10 Vet. App. 80, 84-5; 38 C.F.R. § 4.59.

Under DC 5323, muscle injuries to muscle group XXIII are rated as noncompensable (0 percent) if slight, 10 percent if moderate, 20 percent if moderately sever, and 30 percent if severe.  38 C.F.R. § 4.73.  

At the time of her February 2008 VA examination, the Veteran reported cervical spine pain since her involvement in a motor vehicle accident in January 2006.  She had an MRI in May 2007 which showed no evidence of acute bone or soft tissue abnormalities.  There was slightly asymmetric prominence of the vertebral body end plates, left posterolaterally at C5-6 which may be due to past trauma, but did not produce significant narrowing of the spinal canal or nerve exit foramen and did not impinge significantly on the spinal cord or nerve roots.  She reported daily pain at the base of her neck, starting at the base of her neck and radiating up to the front of her head and between both shoulder blades.  She reported symptoms of pain, stiffness, and lack of endurance.  Physical examination revealed a supple neck and some cervical paraspinal muscle tenderness to palpation, but no acute spasm noted.  Her range of motion of the cervical spine was flexion to 45 degrees with mild pulling, extension 45 degrees with mild pulling, bilateral lateral flexion to 45 degrees with mild pulling and pain, and bilateral rotation to70 degrees with some pulling at 70 degrees.  This is a combined range of motion of 230 degrees.  There was no change in range of motion with three repetitions.  Her motor strength and deep tendon reflexes were normal.  There was no change in active or passive range of motion during repeat testing against resistance and no additional losses of range of motion are recommended for the cervical spine.  Her vertebral body and intervertebral disk heights were maintained.  The examiner diagnosed the Veteran with cervical muscle spasm with cervicalgia without limitation in range of motion, no radiographic abnormalities, asymptomatic myalgias, and asymptomatic myositis.

May 2008 physical therapy records note cervical spine range of motion within normal limits.

In April 2009, the Veteran underwent a VA spine examination in conjunction with this claim.  At that time, she reported pain in the neck.  This pain was described as a deep, dull ache, developing within a half hour of waking and lasting a few hours.  It was severe (7-9/10) and was irritated by bumps in road after driving bus.  She reported no radiating symptoms.  She reported missing no days from work due to this disability as she had a break in middle of day.  Her cervical spine disability was characterized by bilateral spasm and bilateral tenderness, but not atrophy, guarding, weakness, pain with motion.  Her range of motion of the cervical spine was flexion to 45 degrees, extension to 35 degrees, bilateral lateral flexion to 45 degrees, left lateral rotation to 75 degrees, and right lateral rotation to 60 degrees.  Her combined range of motion was 305 degrees.  There was no objective evidence of pain on active range of motion and no additional limitation with repetitive motion.  X-rays showed mild mid-cervical degenerative change.  The examiner diagnosed the Veteran with cervical spine DJD without upper extremity radiculopathy.  This disability significantly affects her usual occupation due to pain and mildly affected her ability to do chores.

In November 2011, the Veteran underwent a VA myositis examination in conjunction with this claim.  At that time, she was diagnosed with cervical strain (previously diagnosed as myositis) with residual cervical spine DJD and no radiculopathy.  At that time, she reported progressive increase in frequent muscle spasm, improved with chiropractic this past summer; daily soreness in the central lower neck, worse in the afternoon and evenings; and bilateral posterior upper extremity numbness intermittently which will last up to ten minutes, mainly at night when she was supine, improved with getting up to shake her arms out.  She did not report any flare ups or incapacitating episodes requiring physician ordered bed rest during the past twelve months.  There were no functional changes to her activities of daily living, work, or school.  The examiner found that the muscle group affected by the Veteran's disability was Group XXIII.  This group incorporates the muscles of the side and back of the neck (suboccipital, lateral vertebral and anterior vertebral muscles), which control movements of the head and fixation of shoulder movements.  Both sides of this group were affected.  There was no history of an extensive muscle hernia of any muscle, no scars, and no known associated fascial defects or evidence of fascial defects.  The Veteran's muscle injury did not affect muscle substance or function.  The cardinal signs and symptoms of muscle disability were occasional fatigue-pain on both sides, but not loss of power, weakness, lowered threshold of fatigue, impairment of coordination, or uncertainty of movement.  There was no muscle atrophy and the Veteran did not use an assistive device.  Muscle functioning was not so diminished that amputation with prosthesis would equally serve the Veteran.  There was no point tenderness or muscle spasm of the cervical spine.  Her cervical spine range of motion was flexion to 45 degrees, extension to 40 degrees, bilateral lateral flexion to 40 degrees, right rotation to 70 degrees, and left rotation to 65 degrees all without pain or weakness.  Her combined range of motion was 300 degrees.  There was no change in active range of motion during repeat testing 3 times, and no additional losses of range of motion were observed for the spine due to painful motion, weakness, impaired endurance, in-coordination, or instability.  Muscle strength and sensation were normal for the bilateral upper extremities.  Deep tendon reflexes were somewhat diminished (1+) in the bilateral triceps.  The examiner found that the condition originally diagnosed as myositis was more accurately diagnosed as a mechanical cervical strain and since 2009, there was evidence of cervical spine DJD.  As the Veteran's disability is rated based on functional impairment, this reclassification as mechanical cervical strain does not affect the rating.

Based on the above, the Veteran's neck disability warrants no more than the current 10 percent rating.  Her neck disability was characterized by pain and limitation of motion.  Specifically, her forward flexion was consistently 45 degrees or more and her combined range of motion was consistently 230 degrees or more, which falls squarely within the criteria for the current 10 percent rating.  See 38 C.F.R. § 4.71a, DC 5021-5237, see also DeLuca, 8 Vet. App. 202.  There is no evidence of ankylosis or incapacitating episodes.  As such, a higher rating is not warranted under this diagnostic code.  See id.  

The Board has also considered whether a higher rating is available under DC 5323.  A higher rating under that diagnostic code requires at least moderately severe impairment.  See 38 C.F.R. § 4.73, DC 5323.  The November 2011 examiner specifically noted that the Veteran's muscle injury did not affect muscle substance or function and was characterized by occasional fatigue-pain, but not loss of power, weakness, lowered threshold of fatigue, impairment of coordination, or uncertainty of movement.  The Veteran's limitation of motion has already been quantified as warranting a 10 percent rating.  The addition of occasional fatigue-pain does not rise to the level of at least moderately severe impairment.  Thus, a higher rating under DC 5323 is not warranted.  As such, the preponderance of the evidence is against the assignment of a rating higher than 10 percent for the Veteran's neck disability.  38 C.F.R. § 4.7.

The Board has also considered whether separate compensation is warranted for neurological symptoms.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 1.  The objective medical evidence does not include a diagnosis of radiculopathy or any bladder or bowel dysfunction.  As no neurologic abnormalities have been associated with the Veteran's cervical spine myositis, separate ratings for such are not warranted.  See 38 C.F.R. § 4.71a, Note (1).

Foot Disability

As noted above, the Veteran was originally granted service connection for bilateral foot plantar fasciitis and bunions with right painful heel pad syndrome and musculoskeletal strain of the left forefoot in the May 2008 rating decision.  These disabilities were assigned noncompensable ratings under Diagnostic Code 5284 for residuals of other foot injuries.

The July 2009 rating decision closed out separate ratings and instead awarded a 10 percent rating for bilateral plantar fasciitis with right painful heel pad syndrome and musculoskeletal strain left forefoot, and bilateral bunions (bilateral foot disability), rated under hyphenated diagnostic code 5280-5276.  This rating was then increased to 30 percent effective April 24, 2009.  (Hyphenated diagnostic codes are used when a rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the rating assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.)

Diagnostic Code 5280 provides ratings for unilateral hallux valgus.  Unilateral hallux valgus that is severe, if equivalent to amputation of great toe, is rated 10 percent disabling.  Unilateral hallux valgus that has been operated upon with resection of metatarsal head is rated 10 percent disabling.  38 C.F.R. § 4.71a.

Diagnostic Code 5276 provides ratings for acquired flatfoot.  Moderate flatfoot with weight-bearing line over or medial to the great toe, inward bowing of the atendo achillis, pain on manipulation and use of the feet, bilateral or unilateral, is rated 10 percent disabling.  Severe flatfoot, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities, is rated 20 percent disabling for unilateral disability, and is rated 30 percent disabling for bilateral disability.  Pronounced flatfoot, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement, and severe spasm of the tendo achillis on manipulation, that is not improved by orthopedic shoes or appliances, is rated 30 percent disabling for unilateral disability, and is rated 50 percent disabling for bilateral disability.  38 C.F.R. § 4.71a. 

Diagnostic Code 5284 provides ratings for residuals of other foot injuries.  Moderate residuals of foot injuries are rated 10 percent disabling; moderately severe residuals of foot injuries are rated 20 percent disabling; and severe residuals of foot injuries are rated 30 percent disabling.  A Note to Diagnostic Code 5284 provides that foot injuries with actual loss of use of the foot are to be rated 40 percent disabling.  38 C.F.R. § 4.71a.

Normal ranges of motion of the ankle are dorsiflexion from 0 degrees to 20 degrees, and plantar flexion from 0 degrees to 45 degrees.  38 C.F.R. § 4.71, Plate II.  

At the time of her February 2008 VA examination, the Veteran reported having some problems with foot pain at the base of her soles while she was in the military. She complained of ingrown toenails on the medial aspect of the bilateral first metatarsals and pain on the dorsum of her left foot that starts just at the base of her toes and extends down into her plantar surface.  She also stated that she had a pin point lesion on the heel of her right foot which had been there for the past two years and when she pushed on it she felt a sharp neuropathic pain.  She had bilateral bunions.  On physical examination, there was no evidence of painful motion, edema, weakness, or instability of the feet.  She did have tenderness along plantar surface with dorsiflexion of toes and bilateral bunions, but no pronation, no deformity with weight bearing.  She had normal weight bearing.  Her Achilles was nontender.  There was tenderness over the dorsum of her left foot just proximal to her fourth and fifth metatarsal.  She had some pain in that region with active movement of her foot.  She had no tenderness over the metatarsal head, heel, great toe, or Achilles tendon.  She had no abnormal shoe wear.  Her toes were downgoing. She was able to walk on heels and toes.  There was no change in active or passive range of motion during repeat testing against resistance and no additional losses of range of motion are recommended for the feet.   Radiograph of the feet were unremarkable.  This examiner diagnosed the Veteran with bilateral plantar fasciitis with additional right painful heel pad syndrome and musculoskeletal strain left forefoot; history of paronychia, negative radiographs of the feet and asymptomatic bilateral bunions.

Prior to April 24, 2009, the Veteran's bilateral foot disability warrants no more than the assigned 10 percent rating.  During this period, her bilateral foot disability was characterized by bilateral bunions, pain, and tenderness.  The Veteran had not undergone surgery for her bunions and they were not noted to be as severe as to be the equivalent of amputation of the great toe.  As such, separate compensable ratings for each foot are not available under DC 5280 for hallux valgus.  See 38 C.F.R. § 4.71a.  Under DC 5276, moderate bilateral foot symptoms such as pain on manipulation and use of the feet is rated 10 percent.  See id.  The next higher rating of 30 percent requires severe symptoms including marked deformity and accentuated pain on manipulation and use, swelling on use, and callosities.  See 38 C.F.R. § 4.71a, DC 5276.  These symptoms are not present here.  Similarly, there is no evidence of marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement, and severe spasm of the tendo achillis on manipulation, that is not improved by orthopedic shoes or appliances, as required for a 50 percent rating.  See id.  

The Board has considered whether this disability is more accurately rated under another diagnostic code.  Ratings higher than the current 10 percent are not available under Diagnostic Codes 5279 and 5282.  38 C.F.R. § 4.71a.  The Veteran's symptoms do not include atrophy of the musculature, disturbed circulation, and weakness, so evaluation under DC 5277 for weak foot is not appropriate.  See 38 C.F.R. § 4.71a.  Likewise, while her toes were downgoing, she did not have tenderness under the metatarsal heads or limitation of dorsiflexion at the ankle as required for a higher rating under DC 5278 for acquired claw foot (pes cavus).  See id.  Radiographs did not reveal malunion or nonunion of the tarsal or metatarsal bones, so DC 5283 is also inapplicable.  See id.  Finally, the Veteran's symptoms, bilateral bunions, pain, and tenderness, do not rise to the level of moderately severe residuals of foot injuries that would warrant separate ratings under DC 5284.  See id.  Indeed, the bunions were found to be asymptomatic.  She had normal weight bearing and shoe wear.  There was no evidence of painful motion, edema, weakness, instability of the bilateral feet, or pronation.  She was able to walk on her toes and heels.  As such, the Board finds no basis upon which to find that her symptoms were even moderately disabling under DC 5284.  Thus, prior to April 24, 2009, a rating higher than 10 percent is not warranted.  38 C.F.R. § 4.7.

The Board has also considered, but does not find, that the provisions of 38 C.F.R. §§ 4.40 and 4.45 relating to functional losses caused by pain with use allow for a higher rating.  See DeLuca, 8 Vet. App. 205; see also Mitchell, 25 Vet. App. 32; 38 C.F.R. § 4.59.  It is well settled that only disabilities ratable on the basis of limitation of a joint or joints, such as arthritis, qualify for the §§ 4.40 and 4.45 analysis.  See Johnston, 10 Vet. App. 80, 85.  However, the diagnostic codes pertaining to disorders of the feet (DC 5276-5284) contain no criteria for assigning ratings premised solely upon limitation of motion.  Diagnostic Code 5284 may require analysis of limitation of motion, but the applicability of §§ 4.40 and 4.45 depends upon the manifestations compensated by this Diagnostic Code section.  VAOPGCPREC 9-98.  In the Veteran's case, there has been no indication that her bilateral foot disability is manifested by limitation of motion.  There has been no finding or diagnosis of arthritis in either foot and no indication that limitation of motion of any joint is a manifestation of this disability.  Consequently, the Board finds that a DeLuca-type analysis is not warranted.

The Veteran underwent a VA foot examination on April 24, 2009.  At that time, she reported that she first noticed foot problem beginning in 1992.  She initially had pain in arch of left foot into left heel, night, especially in evenings.  She developed similar symptoms in right foot over time.  She described the pain as throbbing in nature, lasting until she rested in evening.  This pain was severe (8/10) and occurred about once per week.  Her activities of daily living and occupation were not affected.  She had no history of hospitalization or surgery for this disability and no history of trauma to the feet.  She identified symptoms including pain while standing or walking from arch to heel.  She did not report swelling, heat, redness, stiffness, fatigability, weakness, or lack of endurance.  She did not report flare-ups.  She was able to stand for 15-30 minutes and able to walk 1/4 mile.  No assistive device was needed.  Examination of her left foot found evidence of tenderness and abnormal weight bearing, but no evidence of painful motion, swelling, instability, or weakness.  The objective evidence of tenderness was point tenderness over calcaneous, less severe tenderness throughout arch.  The objective evidence of abnormal weight bearing was callosities and bunion over first metatarsophalangeal with tissue erythema.  There was no muscle atrophy of the foot.  The arch was preserved when non-weight bearing, but flattened with weight bearing.  Examination of her right foot found evidence of tenderness and abnormal weight bearing, but no evidence of painful motion, swelling, instability, or weakness.  The objective evidence of tenderness was point tenderness over calcaneous, tender throughout arch.  The objective evidence of abnormal weight bearing was bilateral callous at metatarsophalangeal with erythema of overlying skin.  There was no breakdown of the skin bilaterally.  There was no muscle atrophy of the foot.  The arch was preserved when non-weight bearing, but flattened with weight bearing.  Her gait was normal, she carried a cane.  X-rays found no appreciable change to either foot.  The Veteran's bilateral plantar fasciitis and bunions had no significant occupational effects and no effects on daily activities.

In November 2011, the Veteran underwent another VA foot examination for her left foot plantar fasciitis and hallux valgus.  At that time, her reported symptoms included constant mild soreness in the left heel, with throbbing pain worst at night.  She did not wear orthotics or special shoes or use an assistive device.  There were no specific effects on daily activities, work, or school associated with her left foot.  She did not have Morton's neuroma, metatarsalgia, hammer toes, symptoms due to a hallux valgus condition, hallux rigidus, claw foot (pes cavus), malunion or nonunion of tarsal or metatarsal bones, evidence of bilateral weak foot, scars, or other foot injuries.  She had not undergone any hallux valgus surgery.  Her left foot was nontender on examination, including no tenderness of the plantar fascia and no tenderness over the calcaneal region.  Her arches were preserved sitting and standing.  Hallux valgus was minimal, 5 degrees on the right and 7 degrees on the left without evidence of pronation or abnormal shoe wear pattern.  There were no calluses on either foot.  Functioning was not so diminished by this disability that amputation with prosthesis would equally serve the Veteran.  The examiner found that this disability did not impact her ability to work.

January 2012 to May 2012 VA podiatry note shows the Veteran's complaints of painful feet and heels.  She noted that her pain was worse with her first step out of bed in the morning and after getting back on her feet with long periods of non-weight bearing.  She noted that she was on her feet a lot for culinary classes.  She reported that the powersteps dispensed to her at her last appointment bothered her feet and the metatarsal pads on her orthotics bothered her the most.  She reported pain in between her third and fourth toes on both feet.  She denied any other pedal complaints.  Physical examination found no rash or ulcerations.  Pedal hair growth was present.  There were no nail or pigmentary changes and no lesions.  Her skin texture was within normal limits.  There was no claudication, paresthesia, or 

burning.  There was pain on palpation at medial plantar insertion of the plantar fascia bilaterally, and to bilateral third interspace bilaterally.  There was mild pain with medial to lateral compression bilaterally.  Gastrocnemius equinus was noted bilaterally.  No other pain on palpation or pain and crepitation with range of motion in all joints bilaterally.  No ligamentous laxity was noted bilaterally.  She had full muscle strength.  She was diagnosed with Morton's neuroma in the third interspace bilaterally, bilateral equinus, and bilateral plantar fasciitis.  She was treated for Morton's neuroma and plantar fasciitis with injections.

Based on these symptoms, her bilateral foot disability warrants no more than the current 30 percent rating as of April 24, 2009.  During this period, the Veteran's bilateral foot disability was characterized by pain, tenderness over calcaneus, and abnormal weight bearing with characteristic callosities.  Additionally, the record notes gastrocnemius equinus, suggesting some limitation of motion of the ankle.  See DeLuca, 8 Vet. App. 205; see also Mitchell, 25 Vet. App. 32; 38 C.F.R. §§ 4.40, 4.59.  Under DC 5276, severe bilateral foot symptoms including marked deformity and accentuated pain on manipulation and use, swelling on use, and callosities is rated 30 percent.  See 38 C.F.R. § 4.71a.  The next higher rating of 50 percent requires marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement, and severe spasm of the tendo achillis on manipulation, that is not improved by orthopedic shoes or appliances.  See 38 C.F.R. § 4.71a, DC 5276.  These symptoms were not noted in the medical evidence of record.  

The Board has considered whether this disability is more accurately rated under another diagnostic code.  Ratings higher than the current 30 percent are not available under Diagnostic Codes 5279, 5280, and 5282.  38 C.F.R. § 4.71a.  Again, the Veteran's symptoms do not include atrophy of the musculature, disturbed circulation, and weakness, so evaluation under DC 5277 for weak foot is not appropriate.  See 38 C.F.R. § 4.71a.  The record does not show marked contraction of plantar fascia with dropped forefoot, all toes hammer toes, very painful callosities, or marked varus deformity, bilaterally, as required for a higher rating under DC 5278 for acquired claw foot (pes cavus).  See id.  Again, x-rays did not 

reveal malunion or nonunion of the tarsal or metatarsal bones, so DC 5283 is also 
inapplicable.  See id.  Finally, the Veteran's symptoms, pain, tenderness over calcaneus, abnormal weight bearing with characteristic callosities, and gastrocnemius equinus, do not rise to the level of moderately severe residuals of foot injuries that would warrant ratings under DC 5284.  See id.  Despite her abnormal weight bearing and the presence of a cane at her April 2009 examination, the Veteran's gait was consistently normal without claudication.  There was no evidence of muscle atrophy, swelling, instability, or weakness.  The objective medical evidence of record consistently found that this disability did not affect her ability to work or her activities of daily living.  Indeed, the record shows that the Veteran enrolled in culinary arts courses that required her to be on her feet a lot.  As such, the evidence fails to support her contention that her bilateral foot disability warrants separate 20 percent ratings under DC 5284 for moderately severe residuals of foot injuries.  Thus, a rating higher than 30 percent is not warranted as of April 24, 2009.  38 C.F.R. § 4.7.

Extraschedular Considerations

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that referral be made to the Chief Benefits Director or the Director, Compensation Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1).

Consideration for an extra-schedular evaluation is warranted when a service-connected disability presents an exceptional or unusual disability picture, meaning that the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  If either of those elements is satisfied, then the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluations are not inadequate.  An evaluation in excess of that assigned is provided for certain manifestations of the service-connected disabilities, but the medical evidence reflects that those manifestations are not present in this case.  Additionally, as detailed above, the diagnostic criteria describe the severity and symptomatology of the Veteran's disorders.  In other words, the very problems experienced by the Veteran are contemplated in the rating criteria.  As the rating schedule is adequate to evaluate these disabilities, referral for extraschedular consideration is not in order.


ORDER

Prior to May 8, 2008, a 30 percent rating for migraine headaches is granted, subject to the law and regulations governing the award of monetary benefits.

As of May 8, 2008, a rating higher than 10 percent for migraine headaches is denied.

Prior to April 24, 2009, a rating higher than 10 percent for thoracic strain with lumbar degenerative joint disease and L5-S1 degenerative disc disease is denied.

As of April 24, 2009, a rating higher than 20 percent for thoracic strain with lumbar degenerative joint disease and L5-S1 degenerative disc disease is denied.

A rating higher than 10 percent for cervical spine myositis with degenerative joint disease is denied.

Prior to April 24, 2009, a rating higher than 10 percent for bilateral foot disability is denied.

As of April 24, 2009, a rating higher than 30 percent for bilateral foot disability is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


